Holmes, J.,
concurring in part and dissenting in part. I concur in the opinion in case No. 79-1158, and concur in the opinion in case No. 79-1173 other than that portion which holds that the advertising costs and charitable contributions may not be considered by the utilities as operating expenses.
If it is the policy of this state to eliminate these types of expenses as not being proper under Ohio law, and not a proper “cost of rendering service,” such a policy should be voiced and discussed within the General Assembly and appropriate guidelines established for such a policy.
In my view, this court should not further legislate in this area of the law.